DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2 August 2021.  These drawings are acceptable.
Specification
The amendment to the specification was received on 2 August 2021.  This amended specification is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the use of the term "substantially" in claims 1, 7, 20, 21 and 23, said term is considered a relative term which renders the claims indefinite. The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the specification does 
Claim 1 recites the limitation "polysiloxane composition" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the claim uses a general formula for a polysiloxane compound that includes alkyl groups, phenyl groups and vinyl groups for R1 to R8, which is confusing. The claim does not describe what alky groups, phenyl groups and vinyl groups the formula uses, and the due to some of variables include the possibility of more than one group, it is confusing what final compound of polysiloxane it is intended to claim, making the claim indefinite by not specifically describing the subject matter.
Claim 24 recites the limitation "barrel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 21 is objected to because of the following informalities:  The claim includes a list of subparts, but the list begins with the letter (f), where the list should begin with the letter (a).  Appropriate correction is required.
Allowable Subject Matter
Claim 26 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 26
Therefore, the art of record does not teach or render obvious, either alone or in combination, an applicator for applying a textured surface to and the delivery of a gel composition to a thermoplastic teeth aligner, where the applicator includes a polysiloxane and a catalyst in a predetermined ratio in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 21 and 23 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-26 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims rejected under 112(b), applicant has deleted in most of the claims the term “substantially”. However, in other claims the term has not been deleted. The reason in insisting in the removal of said term is that the application as originally submitted did not include a definition of said term explaining the intension of the applicant. Therefore, due to the term can be interpreted in different ways, that a person skill in the art would not have a conclusive understanding of the intension of the applicant; therefore 
Regarding claim 18 rejection, applicant argues that the reasons for rejection by indicating that the formula has been “fully and clearly identified”. 
The Office disagrees, by indicating that the variables of the formula can be any of the list elements from the different groups of alkyl, phenyl and vinyl indicated in the claim increases the confusing of what is the final compound originally wanted by the applicant. Therefore, due to the Office does not know the final combination of the compound it is considered indefinite. Therefore, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772